THEAXTORNEY               GENERAL
                                 OFTEXAS

GROVER SELLERS                   AUSTIN~LTEXAR
 BON
A'IT‘,I+NP,Y GENERAL




       Hon. L. D. Gr~iffln
       County Attorney
       Jim Wells County
       Alice, Texas
       Dear Sir:                      Opinion No. O-7358
                                      Re:   Time limit in which an inde-
                                            pendent candidate may have his
                                            name placed upon the official
                                            ballot for the general election
                                            where the first primary was de-
                                            clared void.
               Your letters of September 13th and September 19th re-
       questing the opinion of this department have been received.
       The questions stated therein are as follows:
                "(1) May a candidate have his name placed
            upon the Offlclal Ballot as an Independent candi-
            date for the office of SherTff by complyingwith
            the terms of Articles 3159 and 3162 more than
            thirty (30) days after the General Primary where
            the nomination for said office was declared void
            by~the District Court and where there was no
            second primary conducted for the nomination for
            Sheriff?
                 "(2) Should the foregoing be answered in the
             affirmative, then is such candidate barred from
             having his name placed on the official ballot by
             petition, if he has participated as a voter in the
             Primary Xlectlon that was held void by the District
             Court?
                "(3) Are either of the candidates who partlci-
            pated in the Primary Election that was d,eclaredvoid,
            barred from having their names placed on the official
            ballot for Independent candidate by reason of the
            fact that he was a candidate for the nomination in
            the Democratic Primary for the office of sheriff?"
               There was but one primary in Jim Wells County as far
       as the Democratic nomination for sheriff was concerned, so it
Hon. L. D. Griffin - page 2         O-7358


necessarily follows that the thirty (30) days must be dated
from the general primary election day which would require an
independent candidate to file his application by the 26th day
of August, 1946.
        Because we have answered your first question in the
negative, there is no need to answer your second and third
questions.
                              Yours very truly
                           ATTORNEY GENERAL OF TEXAS


                              By sk Jno. Cam;
                                            Rnorpp
                                    Assistant
JCK:djm;djm;wc
Approved Oct. 7, 1946
Harris Toler
First Assistant
Attorney General
This opinion considered and approved In limited conference.
Approved:   Opinion Committee By bwb Chairman